State of New York
Court of Appeals
                                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 18
 Curby Toussaint,
          Respondent,
       v.
 Port Authority of New York and
 New Jersey,
          Appellant,
 et al.,
          Defendants.




 Christian H. Gannon, for appellant.
 Brian J. Shoot, for respondent.




 Reargument ordered for a future Court session. Chief Judge DiFiore and Judges Rivera,
 Stein, Fahey, Garcia and Wilson concur.


 Decided April 1, 2021